OPINION — AG — QUESTION: "ANY ROAD SUPERVISOR HAVING UNDER HIS SUPERVISION ANY PRISONER OR PRISONERS FOR THE PURPOSE OF PERFORMING ROAD WORK, AS HEREIN PROVIDED, SHALL BE DEPUTIZED AS A DEPUTY SHERIFF OR AS SPECIAL POLICE OFFICER FOR THE PURPOSE OF PROPERLY CARRYING OUT THE PROVISIONS OF THIS ACT AND SHALL BE RESPONSIBLE UNDER THE LAW IN THE SAME MANNER AS OTHER OFFICERS ARE RESPONSIBLE FOR SAFE KEEPING OF PRISONERS AND SHALL BE SUBJECT TO THE SAME PENALTIES." YOU ASK WHO HAS THE AUTHORITY TO APPOINT OR DEPUTIZE THE DEPUTY SHERIFF OR SPECIAL POLICE OFFICER TO BE USED IN THIS SITUATION. ANSWER: THE EXECUTION OF THE ORDER BY THE CONTY COMMISSIONERS, TO DELIVER CONVICTS, ACTS TO DEPUTIZE THOSE WHO WILL BE SUPERVISING THEM; AND THAT FURTHER FORMAL OR CEREMONIAL ACTION IS UNNECESSARY FOR DEPUTATION. CITE:  69 Ohio St. 1961 233 [69-233], OPINION NO. 67-302, 69 Ohio St. 1961 233 [69-233] (HUGH COLLUM)